IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 KIMBERLY GERMAN and                     )
 GREGORY GERMAN, her                     )
 husband,                                )
                                         )
              Plaintiffs,                )
                                         )
        v.                               )   C.A. No. N21C-09-118 WCC
                                         )
 IAN MATTHEW SKINNER and                 )
 DIAMOND STATE                           )
 ENGINEERING INC.,                       )
                                         )
              Defendants.                )


                             Submitted: April 12, 2022
                             Decided: August 29, 2022

              Defendants’ Motion for Summary Judgment as to
              Plaintiff Gregory German’s Claims – GRANTED

                            MEMORANDUM OPINION

Susan List Hauske, Esquire, Tybout, Redfearn & Pell, 750 Shipyard Drive, Suite
400, P.O. Box 2092, Wilmington, Delaware 19899. Attorney for Defendants.

Periann Doko, Esquire, Kent & McBride, P.C., 405 Silverside Road, Suite 202,
Wilmington, Delaware, 19809. Attorney for Plaintiffs.




CARPENTER, J.
       Before the Court is Defendants Ian Matthew Skinner and Diamond State

Engineering, Inc.’s (“Defendants”) Motion for Summary Judgment as to Plaintiff

Gregory German’s (“Mr. German”) Claims. For the reasons set forth in this Opinion,

Defendants’ Motion for Summary Judgment is GRANTED.


I.     Factual & Procedural Background

       On or about September 20, 2019, Mr. German was operating his vehicle and

traveling southbound on Delaware Route 1, near Middletown.1 Plaintiff, Kimberly

German, was a passenger in the vehicle.2 The Defendant, Ian Matthew Skinner, was

operating a commercial motor vehicle, owned, leased, operated and/or maintained

by Defendant Diamond State Engineering, Inc., in a southbound direction on

Delaware Route 1, directly behind the Plaintiffs.3 The vehicles collided and Plaintiff

Kimberly German suffered serious personal injuries.4

       On or about March 6, 2020, Mr. German executed a Release of All Claims

and Indemnity Agreement (“Release Agreement”) as a result of the September 20,

2019, motor vehicle accident with the Defendants.5                Pursuant to the Release

Agreement, Mr. German released Defendants from “all claims, actions, cause of




1
  Amend. Compl., D.I. 2, ¶4 (Sept. 27, 2021).
2
  Id. at ¶5.
3
  Id. at ¶6.
4
  Id. at ¶9.
5
  Def.’s Mot. for Summ. J. as to Pl. Gregory German’s Claims, D.I. 20, ¶4 (Mar. 8, 2022).
                                               1
actions, demands, rights, damages, costs, loss of services, expenses and

compensation” arising out of the motor vehicle accident in exchange for $5,000.6

       On September 16, 2021, the Plaintiffs filed a Complaint against Defendants

alleging that Defendant Ian Matthew Skinner was negligently and/or willfully and

wantonly operating his commercial vehicle, respondeat superior against Defendant

Diamond State Engineering, and a negligent hiring claim against Diamond State

Engineering.7 Defendants answered on December 9, 2021, denying all allegations,

and asserted eight affirmative defenses.8

       On March 8, 2022, Defendants moved for summary judgment as to Mr.

German’s claims arguing that his loss of consortium claim is barred because he

executed a valid and unambiguous release with the Defendants.9 In response, on

April 12, 2022, the Plaintiffs opposed dismissal asserting that the executed release

only applies to Mr. German’s direct claims arising from the accident and, that the

release is ambiguous.10 This is the Court’s decision on that Motion.




6
  Id. at ¶3.
7
  Compl. at ¶¶14-17, 19-20, 22, 24-26.
8
  Defs.’ Answ. to First Am. Compl., D.I. 11 (Dec. 9, 2021).
9
  Defs.’ Mot. for Summ. J. at 1.
10
   Pls.’ Resp. to Defs.’ Mot. for Summ. J., D.I. 25, 11-12 (Apr. 12, 2022).
                                                 2
II.    Standard of Review

       In reviewing a motion for summary judgment pursuant to Superior Court Civil

Rule 56, the Court must determine whether any genuine issues of material fact

exist.11 The moving party bears the burden of showing that there are no genuine

issues of material fact, such that he or she is entitled to judgment as a matter of law.12

In reviewing a motion for summary judgment, the Court must view all factual

inferences in a light most favorable to the non-moving party.13 Where it appears that

there is a material fact in dispute or that further inquiry into the facts would be

appropriate, summary judgment will not be granted.14

III.   Discussion

       The parties dispute whether Mr. German validly released his loss of

consortium claim related to the September 2019 accident when he executed the

Release Agreement with the Defendants. The Defendants argue that Mr. German’s

claim must be dismissed because the Release Agreement encompassed “any and all

claims or causes of action,” which includes his loss of consortium claim. Whereas

the Plaintiffs argue that the Release Agreement only prohibits Mr. German’s direct

claims.



11
   Super. Ct. Civ. R. 56(c); Wilm. Tru. Co. v. Aetna, 690 A.2d 914, 916 (Del. 1996).
12
   Moore v. Sizemore, 405 A.2d 679, 680-81 (Del. 1979).
13
   Alabi v. DHL Airways, Inc., 583 A.2d 1358, 1361 (Del. 1990).
14
   Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. Super. Ct. 1962), rev’d in part on procedural
grounds and aff’d in part, 208 A.2d 495 (Del. 1965).
                                               3
       Generally, Delaware courts recognize the validity of general releases.15 A

clear and unambiguous release “will [only] be set aside where there is fraud, duress,

coercion, or mutual mistake concerning the existence of the party’s injuries.”16 “In

determining whether the release is ambiguous, the intent of the parties is controlling

as to the scope and effect of the release.”17

       In Jones v. Elliot, the Delaware Supreme Court considered a related issue, but

there, the injured husband executed a release of his claims, and the wife sought a

loss of consortium claim based on the husband’s injuries.18 Originally, the Superior

Court held that the wife’s claim was also barred because her claim was “dependent

upon the husband’s right to maintain an action for personal injuries, and that the

release of the direct claim bars the derivative claim as well.”19 But, the Delaware

Supreme Court overruled that decision holding:

       The husband is the holder of the primary cause of action for physical injury
       against the tortfeasor, and thus only he can extinguish his right to such claim.
       On the other hand, the wife is the holder of the derivative claim for loss of
       consortium. This is a separate and distinct injury resulting from the physical
       injury to the husband and may be maintained independently, if, as occurred
       here, the spouse having the direct claim has unilaterally foreclosed the
       opportunity to assert the consortium claim.20




15
   Chakov v. Outboard Marine Corp., 429 A.2d 984, 985 (Del. 1981).
16
   Deuley v. DynCorp Intern., Inc., 8 A.3d 1156, 1163 (Del. 2010).
17
   Id.
18
   Jones v. Elliott, 551 A.2d 62, 63 (Del. 1988).
19
   Id. at 63.
20
   Id. at 65.
                                             4
Essentially, the party who may assert a loss of consortium claim has the ultimate

control over its disposition because “[t]he derivative nature of the claim does not

make it completely subject to the whim of the other parties to the litigation.”21

Accordingly, Mr. and Mrs. German may manage their claims independently of each

other, although the claims are related.

       In exercising that management, Mr. German entered into a Release

Agreement with the Defendants that stated that:

       [Mr. German]…for the sole consideration of five thousand and 00/100
       dollars…release, acquit and forever discharge Diamond Electric Inc.,
       Diamond Mechanical Inc., Ian Skinner, Atlantic States Insurance
       Company…from any and all claims, actions, causes of action, demands,
       rights, damages, costs, loss of service, expenses and compensation
       whatsoever, which [Mr. German] now has/have or which may hereafter
       accrue on account of or in any way growing out of any or all known or
       unknown, foreseen and unforeseen bodily and personal injuries and property
       damage and the consequence thereof resulting or to result from the
       incident…on or about the 20th day of September 2019 at or near Milford,
       Delaware.22

It appears that the parties do not challenge the validity of the Release Agreement nor

claim that it was executed under fraud, duress or mistake. As such, the Court finds

that this clause unambiguously provides Mr. German notice that he released all

claims or causes of action arising from the September 2019 accident.




21
  Id.
22
  Defs.’ Mot. for Summ. J. Ex. A. (Release of All Claims and Indemnity Agreement Mar. 16,
2020).
                                             5
      The Court rejects the Plaintiffs’ contention that the Release Agreement only

applies to direct claims arising from the accident because the language of the Release

Agreement does not make that distinction. Rather, the Release Agreement expressly

states that it applies to all of Mr. German’s claims or causes of action arising from

the September 2019 accident, regardless of whether they are direct or derivative, or

even known at that time. Accordingly, Mr. German’s claim is barred because he

validly released it.


IV.   Conclusion

      For the foregoing reasons, Defendants’ Motion for Summary Judgment as to

Plaintiff Gregory German’s claims is GRANTED.

                                       IT IS SO ORDERED.



                                       /s/ William C. Carpenter, Jr.
                                       Judge William C. Carpenter, Jr.




                                          6